iw

aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-xr-91174-TSH Document 1 Filed 12/20/19 Page 1 of 6

FILED

DEC 20 2019
DAVID L. ANDERSON (CABN 149604) SUSAKEY: SOONG
United States Attorney CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA
HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

MICHELLE J. KANE (CABN 210579)
Assistant United States Attorney

1301 Clay Street, Suite 3408
Oakland, California 94612
Telephone: (510) 637-3680
FAX: (510) 637-3724
michelle.kane3@usdoj.gov

Attorneys for the United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION TSH

19, 9117 4MISC

IN RE APPLICATION OF THE UNITED CR
STATES OF AMERICA FOR AN ORDER __ )
PURSUANT TO 18 U.S.C. § 2703(d). ) APPLICATION

— SS

 

we
The United States of America respectfully submits =#=3ee# this ex parte application for an

Order pursuant to 18 U.S.C. § 2703(d) to require Microsoft Corporation (“Microsoft”) an Internet
Service Provider located in Redmond, Washington, which functions as an electronic communications
service provider and/or a remote computing service, to provide records and other information pertaining
to the Skype account vaiobro (the Subject Account). The records and other information requested are
set forth as an Attachment to the Proposed Order.
LEGAL AND FACTUAL BACKGROUND

The United States government is investigating computer intrusions at several U.S. companies
and the subsequent thefts and/or use of stolen customer credentials. Investigation to date of the
incidents, as described below, provides reasonable grounds to believe that Microsoft has records and
other information pertaining to certain of its subscribers that are relevant and material to an ongoing

criminal investigation. Because Microsoft functions as an electronic communications service provider

APPLICATION

 
Oo co NSN DN AH FSF WO YN =

NY NY NHN BH NY NH HB WH WH
eu Am BOS fF SF Fe ARBAB HE ZS

 

 

Case 3:19-xr-91174-TSH Document 1 Filed 12/20/19 Page 2 of 6

(provides its subscribers access to electronic communication services, including e-mail and the Internet)
and/or a remote computing service (provides computer facilities for the storage and processing of
electronic communications), 18 U.S.C. § 2703 sets out particular requirements that the government must
meet in order to compel disclosure of the records and other information it is seeking.

Here, the government seeks to obtain the following categories of information: (1) basic
subscriber information; and (2) records and other information pertaining to the Subject Account. The
records sought are more fully described in Attachment A.

A subpoena allows the government to obtain subscriber name, address, length and type of
service, connection and session records, telephone or instrument number including any temporarily
assigned network address, and means and source of payment information. 18 U.S.C. § 2703(c)(2). The
government may also compel such information through an order issued pursuant to 18 U.S.C. § 2703(d).
18 U.S.C. § 2703(c)(1)), (c)(2).

To obtain records and other information pertaining to subscribers of an electronic
communications service provider or remote computing service, the government must comply with 18
U.S.C. § 2703(c)(1), which provides, in pertinent part: |

A governmental entity may require a provider of electronic
communication service or remote computing service to disclose a record
or other information pertaining to a subscriber to or customer of such

service (not including t the contents of communications) only when the
governmental entity . .

B) obtains a court order for such disclosure under subsection (d) of this
section.

Section 2703(d), in turn, provides in pertinent part:

A court order for disclosure under subsection (b) or (c) may be issued by
any court that is a court of competent jurisdiction and shall issue only if
the governmental entity offers specific and articulable facts showing that
there are reasonable grounds to believe that the contents of a wire or
electronic communication, or the records or other information sought, are
relevant and material to an ongoing criminal investigation. ... A court
issuing an order pursuant to this section, on a motion made promptly by
the service provider, may quash or modify such order, if the information
or records requested are unusually voluminous in nature or compliance
with such order otherwise would cause an undue burden on such provider.

Additionally, pursuant to 18 U.S.C. § 2703(a), a government entity may require the disclosure of

the contents of electronic communications that are more than one hundred and eighty days old:

”

 
oC SoS NHN DH UH SF WH NHN &

woN YN YN N
exe untk RB BRR SEs AaaBRE BOK SS

 

 

Case 3:19-xr-91174-TSH Document1 Filed 12/20/19 Page 3 of 6

(a) Contents of wire or electronic communications in electronic storage. —
A governmental entity may require the disclosure by a provider of
electronic communication service of the contents of a wire or electronic
communication, that is in electronic storage in an electronic
communications system for one hundred and eighty days or less, only
pursuant to a warrant issued using the procedures described in the Federal
Rules of Criminal Procedure by a court with jurisdiction over the offense
under investigation ... A government entity may require the disclosure by a
provider of electronic communications services of the contents of a wire
or electronic communication that has been in electronic storage in an
electronic communications system for more than one hundred and eighty
days by the means available under subsection (b) of this section.

The means available under subsection (b) above includes an order pursuant to 18 U.S.C.
§ 2703(d). In this case, however, the government is not seeking content from the listed account.

In accordance with 18 U.S.C. § 2703(d), this application sets forth specific and articulable facts
showing that there are reasonable grounds to believe that the materials sought are relevant and material
to an ongoing criminal investigation.

VIOLATION OF LAW AND SPECIFIC FACTS

In connection with that investigation, FBI Special Agent Jeffrey S. Miller provided me the
following information:

Background

Yevgeniy Nikulin was indicted in this District in 2016 for his role in the compromises of
computer systems at LinkedIn, Dropbox, and Formspring, and associated offenses. He was charged with
three counts of computer intrusion, in violation of 18 U.S.C. § 1030(a)(2)(C); two counts of intentional
transmission of information, code, or command causing damage to a protected computer, in violation of
18 U.S.C. § 1030(a)(5)(A); two counts of aggravated identity theft, in violation of 18 U.S.C. §
1028A(a)(1); one count of trafficking in unauthorized access devices, in violation of 18 U.S.C. §
1029(a)(2); and one count of conspiracy, in violation of 18 U.S.C. § 371 (CR 16-00440 WHA). He is
currently in custody awaiting trial.

Oleksandr Ieremenko was indicted in the District of New Jersey in 2019 for his role ina
conspiracy to hack into the Securities and Exchange Commission’s computer systems and profit by

trading on stolen information (No. 19-cr-30). He was previously indicted in the same district in 2015 for

his role in hacking newswire services to steal press releases about upcoming announcements by public

 
eo 2 ND A BR WD Ye

N NNN
e828 ARBBREBSESRRERFSER AS

|

 

 

Case 3:19-xr-91174-TSH Document 1 Filed 12/20/19 Page 4 of 6

companies (No. 15-cr-390). He has not appeared on either case.

On August 17, 2015, the FBI received Skype chats from the United States Secret Service that
were obtained via a Mutual Legal Assistance Treaty (“MLAT”) request to Ukraine for a forensic image
of a computer belonging to Oleksandr Ieremenko. The Skype chats on Ieremenko’s computer were
between the Skype usernames dex.007 and vaiobro, the Subject Account. The USSS confirmed that the
owner of the Subject Account was Ieremenko. The Skype chats were provided in Cyrillic and translated
by an FBI linguist into English. The name utilized by dex.007 when translated was “Yevgeniy
Lomovich.”

The Skype chats showed that, on November 10, 2012, dex.007 sent the Subject Account a string
of code including reference to an “Acunetix Web Vulnerability Scanner” and the cookie string
1z=UJxdX631 U1 UAAE6oqwIAAAALl, Acunetix provides a tool for evaluating the security of websites. A
cookie is a piece of data sent by a website and stored on a user’s computer to help identify.the computer
to the website. On November 10, 2012, dex.007 also sent a message to the Subject Account “login and
passcode is zopaqwe].” |

The FBI had previously obtained subscriber records associated with one of Nikulin’s accounts
with Afraid.org, which provides a free domain name resolution service (“DNS”) to their members. DNS
is a hierarchical distributed naming system for computers, services, or any resource connected to the
Internet or a private network. In particular, DNS servers resolve domain names to their corresponding IP
addresses. The Afraid.org records indicated that the cookie string 12=UJxdX631U1 UAAE6oqwIAAAAL
and the user name zopaqwel were both associated with Nikulin’s account. Based on this and other
information, the FBI concluded that dex.007 was Nikulin’s Skype account. The Skype chats include
conversations that link Nikulin to conduct alleged in the indictment against him.

Although the government has the Skype chats between dex.007 and the Subject Account
obtained through the MLAT request, the records and other information regarding the Subject Account
that are in Microsoft’s possession are likely to assist with further identifying and authenticating the
evidence and confirming the identities of the participants in the chats.

If

 
oO Co SN DN A BR WD HN =

NY NN KH WY HY HY WB WY w=
oN A A F&F OHS &§ F CH RADA ARaBH FS

 

 

Case 3:19-xr-91174-TSH Document1 Filed 12/20/19 Page 5 of 6.

. RECORDS SOUGHT
The government requests that the Court direct Microsoft to produce all records described in the
Attachment to the Proposed Order. The Attachment requests contact and group lists associated with the
Subject Account.
| CONCLUSION
WHEREFORE, the United States respectfully requests that the Court grant the attached Order,
directing Microsoft to provide the United States the records and information described in Attachment A.

Dated: December 19, 2019 Respectfully submitted,
DAVID L. ANDERSON

WA Attorney
/Virnrr—

MICHELLE J. KANE
Assistant United States Attorney

 

 

 
Case 3:19-xr-91174-TSH Document 1 Filed 12/20/19 Page 6 of 6

ATTACHMENT

I. The Account

The Order applies to certain records and information associated with the Microsoft Skype
account vaiobro.

I. Records and Other Information to Be Disclosed

Microsoft is required to disclose the following records and other information, if available, to the
United States for each account or identifier listed in Part I of this Attachment (“Subject
Account”):

The following information about the customers or subscribers of the Subject Account: .

1, Registration Details: The users’ registration information captured at the time of
account registration, including IP address(es);
2. The billing addresses provided by the User;

3. The users’ email address(es) and/or any email address(es) relating to the ~
subscriber;

4. Skype Online Current Subscription: List of Skype Online numbers currently
subscribed to by the User;

5. Purchase History: Financial transactions conducted with Skype including billing
addresses provided;

6. Skype Out Records: Historical call detail records for calls placed to the public
switched telephone network (PSTN);

7. Skype Online Records: Historical call detail records for calls placed from the

public switched telephone network (PSTN);

SMS Records: SMS text message historical detail records;

Skype WiFi Records: Historical Skype WiFi records; and

0. E-mail and Password Records: Historical record of e-mail and password change
activity.

i 32 90

Please provide the information, preferably via e-mail, to:

Special Agent Jeffrey S. Miller
Federal Bureau of Investigation
1919 S. Bascom, Ave, Suite 400
Campbell, CA 95008

Phone: 408-558-3801

Email: jsmiller@fbi.gov
